432 F.2d 1359
UNITED STATES of America, Plaintiff-Appellee,v.Walter Miles JOHNSON, Defendant-Appellant.
No. 25311.
United States Court of Appeals, Ninth Circuit.
November 18, 1970.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Walter Miles Johnson, in pro. per.
Harry D. Steward, U. S. Atty., Joseph A. Milchen, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before BARNES, KOELSCH, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Johnson appeals from an order denying his section 2255 petition challenging the validity of his conviction for violations of 26 U.S.C. § 4755(a) (1). Johnson, who was then represented by counsel, had entered his plea of guilty to both counts.


2
Johnson's plea of guilty under the circumstances of this case constituted a waiver of his privilege against self-incrimination (Brady v. United States (1970) 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747.)


3
We have examined the record to ascertain the merits of his claims that the Government coerced the plea by threatening to indict him on spurious charges and that his counsel did not represent him fairly or effectively. We have concluded that the record does not support his claims.


4
The order is affirmed.